Citation Nr: 1723051	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  15-00 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Navy from September 1948 to September 1952 with subsequent service in the Army Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to noise exposure during active duty service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service.  He testified during the February 2017 videoconference hearing that he was exposed to loud noises during active duty working in the machine shop, working on optical equipment, and from his close proximity to five inch guns fired during exercises at sea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has a current bilateral hearing loss disability.  Hearing loss for VA purposes was demonstrated at a January 1997 private audiological examination and more recently at VA and private examinations in December 2011 and February 2012, respectively.  The Veteran has also received treatment for hearing loss at the Atlanta VA Medical Center (VAMC) since March 2001.  Multiple audiograms associated with the record demonstrate a hearing loss disability for VA purposes and the disability on appeal is therefore established.  38 C.F.R. § 3.385.

Service treatment records are negative for evidence of hearing loss, but an audiological evaluation was not performed as part of the Veteran's September 1952 separation examination.  The Veteran credibly testified he was exposed to loud noises during active duty service and during his reserve service when he participated in marksmanship competitions.  The Board will resolve any doubt in his favor and find that the in-service noise exposure reported by the Veteran, to include from the firing of five inch guns while serving aboard ship, is demonstrated.

The record contains multiple medical opinions addressing the etiology of the Veteran's hearing loss.  Weighing against the claim is the opinion of the December 2011 VA contract examiner, who noted that the Veteran provided an inconsistent history regarding the onset of his hearing loss when establishing medical care at the VAMC in 2001.  The examiner also observed that treatment records only document significant noise exposure after active duty service.  Weighing in favor of the claim are private medical opinions dated in January 2012, February 2012, and October 2013 which considered the Veteran's history of noise exposure during service.  The Veteran also provided competent and credible testimony in support of his claim and other lay evidence establishes that he experienced observable hearing loss in the early 1960s, if not sooner.  In light of the Veteran's noise exposure during service, the disagreement among the probative medical evidence, and the credible and competent lay testimony in support of the claims, the Board finds that the evidence supports the claim for entitlement to service connection for hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


